292 F.2d 271
Samuel MELNICK and Ida Melnick, Appellants,v.COMMISSIONER OF INTERNAL REVENUE.
No. 13531.
United States Court of Appeals Third Circuit.
Argued May 26, 1961.
Decided July 6, 1961.

Appeal from the Tax Court of the United States.
Malcolm H. Waldron, Jr., Philadelphia, Pa. (Waldron & Weitzman, Philadelphia, Pa., on the brief), for appellants.
Michael I. Smith, Washington, D. C. (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Robert N. Anderson, Attys., Dept. of Justice, Washington, D. C., on the brief), for appellee.
Before BIGGS, Chief Judge, and McLAUGHLIN and KALODNER, Circuit Judges.
PER CURIAM.


1
We have reviewed the findings of fact and the opinion of the Tax Court and perceive no error therein. The decision in favor of the Commissioner will be affirmed on the well reasoned opinion of Judge Atkins.